DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the claims submitted on 16 SEPTEMBER 2021, Applicant has amended Claims 16, 17 and 19.  Claims 1-15 remain withdrawn from consideration. Current pending claims for consideration are Claims 16-20. 
Response to Amendment
Applicant’s arguments with respect to claim(s) 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GONG, US Publication No. 2003/0138941 A1, submitted on the Information Disclosure Statement on 29 OCTOBER 2018; US Patent Documents Cite No AA.
Applicant’s invention is drawn towards a method, an analytical method. 
Regarding Claim 16, the reference GONG reference discloses an analytical method, [0017], comprising: supplying a sample and a reagent, Figure 1, [0074, 0124], inlet for sample and buffer, for a biochemical reaction to an analysis device from a liquid section of the analysis device, Figure 1 and 3, left side of chip apparatus 100,  such that the sample and reagent enter a flow path of the analysis device from an inlet of the analysis device, Figure 1 and 3, channels 20 and 22, and fill a plurality of receiving section in the analysis device through the flow path, [0017], step (a), Figure 1 and 3, stations 26; supplying a sealing liquid to the analysis device from the liquid introduction section of the analysis device , [0017, 0074], step (b), such that the sealing liquid enters the flow path of the analysis device from the inlet of the analysis device and  seals  the inlet, an outlet of the analysis device, and the sample and reagent receiving sections, Claim 36; applying an excitation light to the plurality of receiving section of the analysis device, [0017, 0057, 0144]; observing fluorescence emitted from the sample generated by the excitation light, Figure 8, [0017, 0072, 0076, 0109]; conducting an analysis based on the fluorescence emitted from the sample, [0076]; wherein the supplying of the sample and reagent and the supplying of the sealing liquid includes controlling amounts of the sample, reagent and sealing liquid to the analysis device such that an excess of the sample and reagent and a part of the sealing liquid are discharged from the flow path and stored in a waste liquid storage section of the analysis device and that an interface is formed between the part of the sealing liquid and the excess of the sample and reagent in the waste liquid storage section of the analysis device at a distance not less than a fluorescence-obtainable distance from a bottom of the analysis device, Figure 5A-E, [0130-0134].
Additional Disclosures Included by the combination (Examiner’s Note: Claims 18-20 do not further define the method or include language to further limit the claimed method as recited in Claim 16 and are directed towards structural limitations of the fluorescence-obtainable distance, and a user chosen specific gravity of the reagent and sealing liquid) are: Claim 17: wherein the analytical method of claim 16, wherein the applying of the excitation light is conducted through an objective lens, [0145], and the controlling includes controlling the amount of the sealing liquid plurality of receiving sections of the analysis deviceClaim 18: wherein the analytical method of claim 16, wherein the fluorescence-obtainable distance is 2 mm, [0144, 0145].; Claim 19: wherein the analytical method of claim 16, wherein the controlling includes controlling the amount of the sealing liquid Claim 20: wherein the analytical method of claim 16, wherein the sealing liquid has a specific gravity larger than a specific gravity of the reagent, [0074], sealing liquid is mineral oil and [0074] reagent depends on reaction to be run.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2010/0041046 A1 to CHIU, discloses a method, comprising: supply a sample and a reagent to an analysis device, Figure 11, supplying a sealing liquid, Figure 5, applying an excitation light to the receiving sections, observing fluorescence and conducting analysis on the fluorescence emitted, Figure 35.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797